         Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


ASHLEY B.,1                                      3:19-cv-2074-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


GEORGE J. WALL
CAITLIN S. LAUMAKER
Law Offices of George J. Wall
825 N.E. 20th Ave., Ste. 330
Portland, OR 97232
(503) 236-0068

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 2 of 23




MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY R. MCCLAIN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(866) 964-6291

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Ashley B. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On July 22, 2016, Plaintiff protectively filed his




2 - OPINION AND ORDER
           Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20    Page 3 of 23




applications for DIB and SSI benefits.              Tr. 13, 201, 203.2

Plaintiff alleges a disability onset date of March 30, 2016.

Tr. 13, 201, 203.         Plaintiff's applications were denied

initially and on reconsideration.            An Administrative Law Judge

(ALJ) held a hearing on November 20, 2018.               Tr. 35-60.

Plaintiff and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney at the hearing.

       On January 30, 2019, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.        Tr. 13-28.     Plaintiff requested review by the

Appeals Council.         On October 30, 2019, the Appeals Council

denied Plaintiff=s request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-2.       See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

       On December 20, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                     BACKGROUND

       Plaintiff was born on September 21, 1983.                  Tr. 27, 201,

203.       Plaintiff was 32 years old on his alleged disability onset



       Citations to the official Transcript of Record (#9) filed
       2

by the Commissioner on April 28, 2020, are referred to as "Tr."


3 - OPINION AND ORDER
        Case 3:19-cv-02074-BR    Document 19    Filed 12/07/20   Page 4 of 23




date.    Tr. 27, 61.    Plaintiff has at least a high-school

education.      Tr. 27.   Plaintiff has past relevant work

experience as a cashier/clerk, sales clerk, and mailroom clerk.

Tr. 27, 42-44.

        Plaintiff alleges disability due to bi-polar disorder,

diabetes mellitus type II, chronic low-back pain, asthma, and

Post-Traumatic Stress Disorder (PTSD).             Tr. 62.

        Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.          After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.      See Tr. 18-27.



                                    STANDARDS

        The initial burden of proof rests on the claimant to

establish disability.       Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).      To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                   42

U.S.C. § 423(d)(1)(A).          The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



4 - OPINION AND ORDER
     Case 3:19-cv-02074-BR    Document 19    Filed 12/07/20   Page 5 of 23




allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



5 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 6 of 23




Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.



6 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 7 of 23




§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 8 of 23




the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 30, 2016, Plaintiff's

alleged disability onset date.      Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of obesity, degenerative disc disease of the lumbar

spine, depression, PTSD, and substance abuse.          Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,



8 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 9 of 23




appendix 1.   Tr. 16.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can

frequently lift and carry ten pounds; can occasionally lift and

carry 20 pounds; can stand and/or walk for six hours in an

eight-hour workday; can sit for eight hours in an eight-hour

workday; can frequently climb ramps and stairs; can never climb

ladders, ropes, or scaffolds; can occasionally stoop, kneel,

crouch, and crawl; can remember, understand, and carry out

routine, repetitive tasks with a GED level of 2 or less that can

be learned in a period of 30 days or by demonstration; cannot

perform fast-paced production work; can have occasional

superficial interaction with the general public; and can work in

proximity to coworkers, but should not perform tasks that

require teamwork.   Tr. 17-18.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.      Tr. 27.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as room-cleaner, laundry

worker and retail-price marker.      Tr. 27-28.      Accordingly, the

ALJ found Plaintiff is not disabled.       Tr. 28.




9 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 10 of 23




                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony and (2) failed to provide legally

sufficient reasons for rejecting the medical opinions of Lindsay

Heydenrych, Psy.D., an examining psychologist, and Brinn Culver,

Professional Mental Health Nurse Practitioner (PMHNP),

Plaintiff's treating therapist.

I.   The ALJ did not err when she discounted Plaintiff's
     subjective symptom testimony.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show his "impairment could reasonably be


10 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 11 of 23




expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).              A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.              Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           Plaintiff testified he stays home "a lot of the time"

because of his high anxiety, and it is "too much for [him] to



11 - OPINION AND ORDER
      Case 3:19-cv-02074-BR    Document 19   Filed 12/07/20   Page 12 of 23




deal with people."     Tr. 44-45.     He also stated he experiences

stress when he is given tasks that he doesn't know how to break

down in order to accomplish and that he is unable to finish.

Tr. 48.   Plaintiff stated he experiences low-back pain when he

lifts more than 25 pounds and when he bends and pulls.                Tr. 52-

53.

           The ALJ discounted Plaintiff's testimony on the

grounds that (1) Plaintiff's statements regarding his

limitations are inconsistent with the medical record and with

his activities of daily living, (2) Plaintiff reported his

mental impairments are more disabling than his physical

impairments, and (3) Plaintiff's mental impairments improved

with treatment.    Tr. 18-24.      For example, the medical records

reflect in December 2016 Plaintiff had normal muscle strength,

muscle tone, and gait.        Tr. 19, 673.    In November 2017 Plaintiff

had normal range of motion and did not exhibit any tenderness.

Tr. 19, 1415.    In July 2018 Plaintiff denied joint pain, and in

August 2018 he had normal gait and station.            Tr. 19, 1303, 1306.

Moreover, Plaintiff declined referrals for physical therapy,

acupuncture, and yoga to treat his low back.             Tr. 19, 1201.

           The ALJ noted Plaintiff's mental conditions were

stable when he was following his treatment regimen.               Tr. 20.



12 - OPINION AND ORDER
     Case 3:19-cv-02074-BR    Document 19   Filed 12/07/20   Page 13 of 23




For example, in March 2016 Plaintiff reported he was "good" when

he took his medications.      Tr. 20, 538.      In September 2016

Plaintiff reported his mood and anxiety were "fine," and in

March 2017 Plaintiff reported he did not have any depression,

anxiety, or agitation.       Tr. 21, 995, 1232.      In February 2018

Plaintiff also reported he was doing well and was stable.

Tr. 22, 841.    In August 2018 Plaintiff was open and smiling, he

was compliant with his medication regimen, and he spoke highly

of how he was treated by coworkers.         Tr. 23, 825.

             Ultimately the ALJ concluded Plaintiff's activities of

daily living are inconsistent with his alleged limitations.

Tr. 23-24.    For example, Plaintiff testified he worked well with

coworkers even though he alleged in his Complaint that he

experiences high anxiety dealing with people and he stated he

still has friends from his former workplace.            Tr. 46-47.     The

ALJ also noted Plaintiff generally takes the bus for

transportation, is able to perform personal care, prepares

meals, does his own laundry, and spends time with friends in

various activities.    Tr. 45, 821, 869, 1354.

             On this record the Court finds the ALJ did not err

when she discounted Plaintiff's subjective symptom testimony

because the ALJ provided legally sufficient reasons supported by



13 - OPINION AND ORDER
      Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 14 of 23




substantial evidence in the record for doing so.

II.   The ALJ did not err in her assessment of the medical
      opinions of Dr. Heydenrych and PMHNP Culver.

      Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for rejecting the medical opinions of

Dr. Heydenrych, an examining psychologist, and PMHNP Culver,

Plaintiff's treating therapist.

      A.     Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."         Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

             "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."         Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling


14 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 15 of 23




weight."     Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).              An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

             Medical sources are divided into two categories:

"acceptable medical sources" and "other sources."             20 C.F.R.

§ 416.913.    Acceptable medical sources include licensed

physicians and psychologists.      20 C.F.R. § 416.913(a).          Medical

sources classified as "other sources" include, but are not

limited to, nurse practitioners, therapists, licensed clinical

social workers, and chiropractors.         20 C.F.R. § 416.913(d).

             With respect to "other sources," the Social Security

Administration Regulations provide:

                  With the growth of managed health care in recent
                  years and the emphasis on containing medical
                  costs, medical sources who are not acceptable
                  medical sources, such as nurse practitioners,
                  physician assistants, and licensed clinical
                  social workers, have increasingly assumed a
                  greater percentage of the treatment and
                  evaluation functions previously handled primarily
                  by physicians and psychologists. Opinions from
                  these medical sources, who are not technically


15 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 16 of 23




                deemed acceptable medical sources under our
                rules, are important and should be evaluated on
                key issues such as impairment severity and
                functional effects, along with the other relevant
                evidence in the file.

SSR 06-03p, at *3.    Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.         SSR 06-03p, at *4.         On

the basis of the particular facts and the above factors the ALJ

may assign an "other source" either greater or lesser weight

than that of an acceptable medical source.          SSR 06-03p, at *5-6.

The ALJ, however, must explain the weight assigned to such

sources so that a claimant or subsequent reviewer may follow the

ALJ's reasoning.   SSR 06-03p, at *6.       "The ALJ may discount

testimony from . . . 'other sources' if the ALJ 'gives reasons

germane to each witness for doing so.'"         Molina, 674 F.3d at

1111 (quoting Turner v. Comm'r Soc. Sec. Admin., 613 F.3d 1217,

1224 (9th Cir. 2010)).




16 - OPINION AND ORDER
      Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 17 of 23




      B.   Analysis

           1.    Dr. Heydenrych

           On June 24, 2016, Dr. Heydenrych performed a

comprehensive psychological examination of Plaintiff.               Tr. 655-

61.   Dr. Heydenrych diagnosed Plaintiff with chronic PTSD,

persistent depressive disorder with persistent major depressive

episodes, unspecified Attention-Deficit/Hyperactivity Disorder

(ADHD), and Alcohol-Use Disorder in sustained remission.

Tr. 659.   Dr. Heydenrych opined Plaintiff has severe functional

interference from his PTSD and chronic depression; has ongoing,

severe difficulty organizing his behavior adequately to perform

work tasks; is likely to be severely hindered in his ability to

perform adaptive, goal-directed activities and even rote and

repetitive tasks; and has significant difficulties functioning

in a competitive work environment and completing a normal work-

day or work week.     Tr. 660.    Dr. Heydenrych also noted, however,

Plaintiff may see some improvement of his functioning with

continued, consistent, long-term psychotherapy and a medication

regimen, but Plaintiff's longstanding anxiety, depression, and

medical problems will not remit within the next 12 months.

Tr. 660.   Dr. Heydenrych also noted Plaintiff's psychiatric



17 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 18 of 23




conditions do not significantly interfere with Plaintiff's

rational thinking or decision-making, and Plaintiff's judgment

and cognitive functioning were generally intact.            Tr. 661.

             The ALJ found Dr. Heydenrych's opinion supported

limiting Plaintiff to simple routine repetitive tasks, but the

ALJ gave "limited weight" to the rest of Dr. Heydenrych's

opinion on the ground, among other things, that Dr. Heydenrych

relies heavily on Plaintiff's subjective report of symptoms and

limitations, which are not fully supported by the record, and

that Dr. Heydenrych's opinion is inconsistent with the medical

evidence and Plaintiff's activities of daily living.             Tr. 25.

For example, in July 2016 Plaintiff reported he had "interest

and pleasure in doing things" and was not feeling down,

depressed, or hopeless.      Tr. 463.   In September 2016 Plaintiff

reported his mood and anxiety were "fine," and he was pleasant,

engaged, he had good eye contact, his mood and affect were

congruent, and his judgment and insight were adequate even

though he indicated he was depressed "most days."             Tr. 995.      The

ALJ also noted Plaintiff is physically active, is self-reliant

in his personal care, prepares meals, helps his mother in her

salon, spends time with friends, and "gets along well with

everyone."    Tr. 23, 45-47, 821, 869, 1354.        "An ALJ may reject a



18 - OPINION AND ORDER
     Case 3:19-cv-02074-BR    Document 19   Filed 12/07/20   Page 19 of 23




treating physician's opinion if it is based 'to a large extent'

on a claimant's self-reports that have been properly discounted

as incredible."     Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

Cir. 2008)(citations omitted).       Here the Court has concluded the

ALJ properly discounted Plaintiff's subjective symptom

testimony,

             The ALJ also noted Dr. Heydenrych based at least part

of her assessment of Plaintiff's limitations on his physical

impairments such as ADHD based in part on Plaintiff's reported

history of ADHD.    Tr. 659, 661.     Dr. Heydenrych noted

Plaintiff's "medical issues can exacerbate problems with mood

stability, irritability, concentration, and memory, because of

the cognitive effort placed toward managing pain."              Tr. 661.     A

doctor's specialization is relevant when determining the weight

to give their opinion, and Dr. Heydenrych is a licensed

psychologist.    20 C.F.R. §§404.1527(c)(5), 416.927(c)(5);

Tr. 661.   The ALJ pointed out that Plaintiff's physical

impairments are outside of Dr. Heydenrych's area of expertise.

Tr. 25.    Dr. Heydenrych, in fact, noted "[f]ully assessing for

attention deficit disorders goes beyond the scope of [her]

evaluation."    Tr. 661.     Accordingly, as Dr. Heydenrych noted, an

assessment of Plaintiff's mental health based on alleged



19 - OPINION AND ORDER
     Case 3:19-cv-02074-BR    Document 19   Filed 12/07/20   Page 20 of 23




physical conditions is beyond the scope of her expertise.

           On this record the Court concludes the ALJ did not err

when she discounted Dr. Heydenrych's opinion because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

           2.   PMHNP Culver

           On October 25, 2018, PMHNP Culver completed a Mental

Residual functional Capacity Assessment.          Tr. 1375-77.

PMHNP Culver diagnosed Plaintiff with PTSD, major depressive

disorder, borderline personality disorder, rule-out dissociative

identity disorder, and alcohol-use disorder.            Tr. 1375.     She

opined Plaintiff has extreme limitations in his ability to

understand, to remember, and to carry out detailed instructions;

extreme limitations in his ability to use reason and judgment to

make work-related decisions; moderate limitations in his ability

to remember locations and work-like procedures with reminders;

and moderate limitations in his ability to understand, to

remember, and to carry out short and simple repetitive

instructions or tasks.       Tr. 1375.   PMHNP Culver stated Plaintiff

dissociates under pressure, he needs written instructions and

frequent reminders, and his self-esteem impacts his decision-

making.   Tr. 1375.   PMHNP Culver noted Plaintiff needs in-person



20 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 21 of 23




supervision at least 50 percent of the workday.             Tr. 1376.

PMHNP Culver opined Plaintiff has extreme limitations in his

ability to interact appropriately with the general public and

customers, to understand and to respond to social cues, to ask

simple questions or request assistance from supervisors or

coworkers, and to work cooperatively and handle conflicts.

Tr. 1376.   She also noted Plaintiff has moderate limitations in

his ability to keep social interactions free of excessive

irritability, sensitivity, argumentativeness, suspiciousness, or

other inappropriate behavior, and Plaintiff is quick to shut

down and to dissociate in social settings.          Tr. 1376.

In addition, PMHNP Culver indicated Plaintiff has extreme

limitations in his ability to ignore or to avoid distractions

while working; to work close to or with others without

interrupting or distracting them; to sustain an ordinary routine

and regular attendance; and to work a full day and full work

week without needing more than the allotted number or length of

rest periods during the day.      Tr. 1376.     She opined Plaintiff's

attention and concentration would be impaired for 75 percent of

the workday.   Tr. 1377.     Finally, PMHNP Culver indicated

Plaintiff has extreme limitations in his ability to respond to

demands, to adapt to changes, to manage psychologically-based



21 - OPINION AND ORDER
     Case 3:19-cv-02074-BR    Document 19   Filed 12/07/20   Page 22 of 23




symptoms, to set realistic goals, and to make plans

independently of others.      Tr. 1377.     She also indicated

Plaintiff has marked limitations in his ability to be aware of

normal hazards or to take appropriate precautions, moderate

limitations in his ability to distinguish between acceptable and

unacceptable work performance, and mild limitations in his

ability to maintain personal hygiene and attire appropriate to a

work setting.   Tr. 1377.

          The ALJ found PMHNP Culver's opinion supported

limiting Plaintiff to simple routine repetitive tasks rather

than fast-paced production work, but the ALJ gave "limited

weight" to PMHNP Culver's findings of marked and extreme

limitations on the grounds that they are inconsistent with the

medical evidence and Plaintiff's reports as to his activities of

daily living.   Tr. 26.      For example, the ALJ noted Plaintiff's

social activities and friendships "belie" the extreme social

limitations found by PMHNP Culver.          Tr. 26.   The ALJ noted

Plaintiff is physically active, is self-reliant in his personal

care, prepares meals, helps his mother in her salon, spends time

with friends, and "gets along well with everyone."              Tr. 23, 45-

47, 821, 869, 1354.    The ALJ also noted PMHNP Culver's mental-

status examinations do not support her findings because she



22 - OPINION AND ORDER
     Case 3:19-cv-02074-BR   Document 19   Filed 12/07/20   Page 23 of 23




regularly indicates Plaintiff has good eye contact and is

engaged in therapy.    Tr. 26.    Inconsistency between the medical

evidence and witness testimony constitutes a germane reason to

discredit such testimony.      Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005).

          On this record the Court concludes the ALJ did not err

when she discounted PMHNP Culver's opinion because the ALJ

provided germane reasons supported by substantial evidence in

the record for doing so.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 7th day of December, 2020.



                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




23 - OPINION AND ORDER
